Case 2:15-cr-00015-JPJ-PMS Document 1112 Filed 06/19/20 Page 1 of 5 Pageid#: 7173




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                          BIG STONE GAP DIVISION


   UNITED STATES OF AMERICA,                     )
                                                 )
                                                 )     Case No. 2:15CR00015-009
                                                 )
   v.                                            )     OPINION AND ORDER
                                                 )
   SAMUEL LEE COURTNEY,                          )     By: James P. Jones
                                                 )     United States District Judge
                      Defendant.                 )

        Jonathan Jones, Assistant United States Attorney, Roanoke, Virginia, for
  United States; Nancy C. Dickenson-Vicars, Assistant Federal Public Defender,
  Abingdon, Virginia, for Defendant.
        The defendant, a federal inmate previously sentenced by this court, has filed

  a motion by counsel seeking compassionate release from his sentence. The motion

  is filed pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of

  2018, Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239 (2018), which permits a

  reduction in sentence after considering the factors set forth in 18 U.S.C. § 3553(a)

  and if the court finds “extraordinary and compelling reasons warrant such a

  reduction” and the reduction “is consistent with applicable policy statements issued

  by the Sentencing Commission.” The defendant’s motion has been fully briefed and

  is ripe for decision.
Case 2:15-cr-00015-JPJ-PMS Document 1112 Filed 06/19/20 Page 2 of 5 Pageid#: 7174




                                            I.

        Courtney was sentenced by this court on July 13, 2016, after pleading guilty

  to conspiring to distribute and possessing with intent to distribute alpha-PVP, a

  Schedule I controlled substance and previously a controlled substance analogue, in

  violation of 21 U.S.C. §§ 846 and 841(b)(1)(C), and possessing a firearm in

  furtherance of a drug trafficking offense, in violation of 18 U.S.C. § 924(c). He was

  determined to have a sentencing guideline range of 57 months to 71 months for the

  narcotics offense, based on a total offense level of 21 and a criminal history category

  of IV. The court sentenced him to 57 months for the narcotics offense and a

  consecutive 60-month sentence for the firearm offense, for a total period of 117

  months imprisonment. His present projected release date is January 1, 2024.

  Courtney is subject to a detainer from the Virginia Department of Corrections for a

  drug trafficking conviction in Wise County, Virginia, and to serve a state sentence

  of 8 years once he completes his federal sentence.

        Courtney has been diagnosed with Type II diabetes, diabetic neuropathy, high

  cholesterol, hypertension, and chronic back pain, and he continues to receive

  treatment for these ailments while incarcerated. Presentence Investigation Report ¶

  545, ECF No. 693; Mot. Compassionate Release Ex. C, Bureau of Prisons Health

  Services Clinical Encounter, ECF No. 1090. Courtney is incarcerated at FCI Elkton,

  in Lisbon, Ohio. FCI Elkton has been a Covid-19 hotspot, with confirmed active

                                           -2-
Case 2:15-cr-00015-JPJ-PMS Document 1112 Filed 06/19/20 Page 3 of 5 Pageid#: 7175




  cases of 39 inmates and 7 staff (568 inmates and 46 staff have recovered) as of June

  17, 2020.     Federal Bureau of Prisons, COVID-19 Cases, https://www.bop.gov

  /coronavirus/ (last visited June 17, 2020). It appears that at least nine inmates have

  died there of Covid-19. Deanne Johnson, Another Elkton prison death attributed to

  COVID-19, Salem News (Salem, Ohio), May 9, 2020, https://www.salemnews.net/

  news/local-news/2020/05/another-elkton-prison-death-attributed-to-covid-19/.

                                               II.

         The court may grant a § 3582(c)(1)(A) motion by an inmate “after the

  defendant has fully exhausted all administrative rights to appeal a failure of the

  Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

  from the receipt of such a request by the warden of the defendant’s facility,

  whichever is earlier.”      § 3582(c)(1)(A).        While exhaustion of administrative

  remedies is not a jurisdictional issue,1 it is a mandatory condition under the statute,




         1
            In considering § 3582(c)(2), a separate subsection setting forth another exception
  to the rule that a district court may not modify a sentence once imposed, the Fourth Circuit
  held that the lack of a prerequisite to a motion for reduction in sentence does not raise a
  jurisdictional issue. United States v. May, 855 F.3d 271, 274–75 (4th Cir. 2017) (holding
  that “[t]he Supreme Court requires Congress to ‘clearly state[] that a threshold limitation
  on a statute’s scope shall count as jurisdictional’ before a court can treat the limitation as
  such”) (quoting Arbaugh v. Y & H Corp., 546 U.S. 500, 515 (2006)). I find this reasoning
  persuasive as to the sister exception contained in § 3582(c)(1)(A).




                                              -3-
Case 2:15-cr-00015-JPJ-PMS Document 1112 Filed 06/19/20 Page 4 of 5 Pageid#: 7176




  that when “properly invoked . . . must be enforced.” Hamer v. Neighborhood Hous.

  Servs. of Chi., 138 S. Ct. 13, 17 (2017).

        The    government     acknowledges          that   Courtney   has   exhausted   his

  administrative remedies. The U.S. Sentencing Guidelines Manual (USSG) advises

  that a court should consider three issues before turning to the factors set forth in 18

  U.S.C. § 3553(a), to the extent that they are applicable: (1) whether extraordinary

  and compelling reasons warrant the reduction; (2) whether the inmate is a danger to

  the community, as provided in 18 U.S.C. § 3142(g); and (3) whether such a reduction

  is consistent with the policy statement. USSG § 1B1.13. The government contends

  that Courtney is not a suitable candidate for release in light of the relevant § 3553(a)

  factors, and in particular his risk to the community.

        Courtney is 59 years old. He did not complete the eighth grade, and he has

  received disability since 1993 due to health-related conditions. Courtney has an

  extensive and violent criminal history. Courtney has numerous convictions for

  domestic violence, gun possession, drug distribution and possession, grand larceny,

  and driving while intoxicated. Many of Courtney’s convictions were not considered

  in calculating his guideline range, because they occurred over ten years ago.

  Courtney also has a long substance-abuse history. He started with alcohol and

  eventually expanded to cocaine, opiates, and other drugs. While the parties agree




                                              -4-
Case 2:15-cr-00015-JPJ-PMS Document 1112 Filed 06/19/20 Page 5 of 5 Pageid#: 7177




  that he suffers from a number of health conditions that make him vulnerable to

  COVID-19, he has served less than half of his 117-month sentence.

            The facts supporting his convictions are serious in nature. Courtney was

  involved in a large scale, multi-state drug distribution organization involving alpha-

  PVP, a dangerous synthetic stimulant sometimes referred to as “bath salts” or

  “gravel” depending upon its composition. Courtney was not a major supplier or

  high-level member of the conspiracy, but there is evidence that he was a middle

  supplier for street-level dealers.      The parties stipulated that Courtney was

  accountable for at least 564 grams of alpha-PVP, although the Presentence

  Investigation Report found that he was likely accountable for much more.

  Considering these facts and the § 3553(a) factors, including the need for deterrence

  and to protect the public, I find that Courtney is not qualified for such extraordinary

  relief.

                                               III.

            For the reasons stated, it is ORDERED that the defendant’s motion, ECF No.

  1085, is DENIED.

                                                  ENTER: June 19, 2020

                                                  /s/ JAMES P. JONES
                                                  United States District Judge




                                            -5-
